Appeal Dismissed and Memorandum Opinion filed August 4, 2022.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-22-00063-CV


                          PAUL OUZENNE, Appellant

                                         V.

 SWIFT FINANCIAL, LLC F/K/A SWIFT FINANCIAL CORPORATION,
         AS SERVICING AGENT FOR WEBBANK, Appellee

                    On Appeal from the 234th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2021-28553


                          MEMORANDUM OPINION

      This appeal is from a judgment signed January 14, 2022. The clerk’s record
was filed March 15, 2022. No brief has been filed.

      On June 21, 2022, this court issued an order stating that unless appellant
filed a brief on or before July 21, 2022, the appeal was subject to dismissal without
further notice for want of prosecution. See Tex. R. App. P. 42.3(b).

      Appellant filed no brief or other response. We dismiss the appeal.



                                  PER CURIAM


Panel consists of Justices Bourliot, Hassan, and Wilson.




                                         2